Citation Nr: 1516151	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  06-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and herniated nucleus pulposus, cervical spine, claimed as shrapnel injury (cervical spine disability).

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2004 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In September 2014, the Board remanded the appeal to provide the Veteran with the hearing he had requested before a Veterans' Law Judge (VLJ) traveling to the RO.  However, in November 2014 and again in March 2015, the Veteran notified VA that he was withdrawing his earlier hearing request.  Therefore, the Board finds that there has been substantial compliance with the Board's remand and adjudication of the appeal may go forward without scheduling the Veteran for a hearing because the request has been withdrawn.

Following the issuance of the February 2006 statement of the case, VA received additional evidence in support of the appeal.  Nonetheless, the Board finds that it may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in its July 2014 Brief the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  

In December 2014, the Veteran made a claim for reimbursement of medical expenses.  However, this claim has not as yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's cervical spine disability is not related to his military service.

2.  The preponderance of the evidence shows that the Veteran's service-connected disabilities, schizophrenia rated as 100 percent disabling, migraine headaches rated as non compensable, and hemorrhoids rated as non compensable, alone does not necessitate the care or assistance of another person on a regular basis to attend to the activities of daily living and to protect him from the hazards or dangers of his daily environment or substantially confine him to his dwelling or immediate premises, nor require institutionalization for the rest of his life. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to special monthly compensation on account of need for aid and attendance or by reason of being housebound due to service connected disorders have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 214); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claim, the Board finds that the letter dated in July 2004, prior to the September 2004 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the special monthly compensation claim, the Board finds that the letter dated in June 2011, prior to the March 2013 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and his records from UCLA Medical Center and the Long Beach VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

In this regard, the record shows that the claims file was lost and reconstructed in 1988.  Moreover, while the reconstructed claims file contains some of the Veteran's service treatment records (i.e., a February 1974 treatment record, March and April 1974 medical evaluation board reports, and a March 1974 examination), it does not contain all of his service treatment records.  Nonetheless, in June 2011 the National Personnel Records Center (NPRC) notified VA that it did not have any other service treatment records of the Veteran.  Therefore, the Board finds that a remand to attempt to obtain additional service treatment records is not required.  

The Veteran was not afforded a VA examination in connection with his claim of service connection for a cervical spine disability because only conclusory, generalized lay statements linked the disability with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As to the special monthly compensation claim, the record also shows that the appellant was afforded a VA examination December 2011.  Moreover, the Board finds that the examination is adequate to adjudicate the claim because after taking a detailed medical history from the claimant and an examination, the examiner provided an opinion as to whether the criteria form special monthly compensation had been met based on an examination of the claimant and with citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran and his representative contend that the appellant's current cervical spine disability was caused by his military service to include a shell fragment wound injury he sustained in combat in the Republic of Vietnam.  It is also requested that the appellant be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's DD 214 does not show that he served in the Republic of Vietnam or that he received any awards or decorations for wounds sustained in combat such as the Purple Heart Medal.  Moreover, available service treatment records, including the March 1974 examination and the March 1974 and April 1974 medical evaluation board reports, are negative for complaints, diagnoses, or treatment for a neck injury, to include a shell fragment wound, or a diagnosis of a cervical spine disability.  In fact, at the March 1974 examinations it was specifically opined that his neck was normal.  

Similarly, the post-service record does not show the Veteran being diagnosed with cervical spine arthritis in the first post-service year.  Notably, the Veteran did not mention a cervical spine disability when he filed his first claim for VA benefits shortly after his 1974 separation from active duty.  In fact, the post-service record does not show the Veteran's complaints of cervical spine problems until 1982 - eight years after his 1974 separation from military service.  Furthermore, the first claims regarding his current cervical spine disability being due to an injury while on active duty are all dated after he filed his current claim of service connection for this disability (i.e., in 2004 or later), and January 2001 cervical spine X-ray and magnetic resonance imaging evaluations (MRI) do not show a retained shell fragment, despite the Veteran's claim that his current cervical spine disability is due to a retained shell fragment in his neck which injury occurred while he was in combat in the Republic of Vietnam.  All of this weighs again a conclusion the Veteran sustained an in-service injury as he contends that caused current disability.  The record is likewise negative for any medical opinion finding a relationship between the Veteran's current cervical spine disability and a disease or injury of service origin.  As to any lay claims that the cervical spine disability is due to service, they are not probative because they are offered by those without any medical expertise.  

In this case, the Board concludes that a cervical spine disability was not present in service, within the first post service year, or for many years thereafter, and that the greater weight of the evidence is against the conclusion it was the result of an injury incurred in service.  Accordingly, the claim of service connection is denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309; Also see Hickson, supra;

The Special Monthly Compensation Claim

The record shows that the Veteran's is service-connected for schizophrenia rated as 100 percent disabling, migraine headaches rated as non compensable, and hemorrhoids rated as non compensable.   

Aid and Attendance 

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less or is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a) shall receive the provided level of compensation.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to establish a factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

Here, the evidence does not suggest, nor has it been argued, that the Veteran has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or has any visual impairment.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

As to a factual need for aid and attendance, the record is negative for any evidence that his service-connected disorders require special prosthetic or orthopedic appliances that require assistance to make adjustments.  His difficulty with weight bearing, balance and walking observed at the VA examination in December 2011, was a consequence of his non-service connected low back disability.  Likewise, he was described as independent in basic activities of daily living, he appeared to be capable of managing his financial affairs in his own best interests, and his disabilities did not prevent him from performing the basic functions of self-care without assistance.  It was opined that he was able to self-feed, fasten clothing, shave, use a toilet, bathe, and dress.  The December 2011 examiner's opinions are not contradicted by any other medical opinion of record, and he is not shown to be bedridden.   

Accordingly, it is concluded that the Veteran does not require care or assistance on a regular basis due to service-connected disabilities, either with the activities of daily living or to protect himself from hazards, or dangers incident to his daily environment.  

Housebound

As to the housebound claim, if a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).

The "permanently housebound" requirement is met when a veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.

Initially, while this Veteran has a disability that is totally disabling (schizophrenia rated as 100 percent disabling), he does not have another service-connected disability that is 60 percent disabling.  In fact, his other disabilities are rated as non compensable.  Accordingly, the Veteran may only meet the criteria for special monthly compensation on account of his being housebound if he is "permanently housebound" by reason of disability or disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).

In this regard, the Veteran has never claimed and the record does not show that he is confined to his dwelling and the immediate premises because of a service-connected disability.  While the record documents the Veteran undergoing a number of psychiatric hospitalizations because of his service-connected schizophrenia, this does not show any confinement to be contemplated throughout his lifetime.  

Furthermore, the Board notes that private treatment records generated after the December 2011 VA examination, including from the UCLA Medical Center dated through March 2014 and JFK Memorial Hospital dated through September 2014, are negative for any evidence that the Veteran is either confined to his immediate premises or institutionalized because of any of his service-connected disabilities.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran is not confined to his dwelling and the immediate premises nor institutionalized because of his service-connected disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  

In reaching the above conclusions, the Board has not overlooked the Veteran's and his representative written statements to the RO regarding the appellant's need for assistance.  The Board recognizes that lay persons are competent to describe visible symptoms or manifestations of a disease or disability.  See Davidson, supra.  Nevertheless, neither the Veteran nor his representative has been shown to be medically trained in order to offer a competent medical opinion.  Moray v. Brown, 5 Vet. App. 211 (1993) (persons without medical expertise are not competent to offer medical opinions).  Accordingly, the Board finds the medical evidence more probative than lay statements or opinions provided by the Veteran and his representative.  


ORDER

Service connection for a cervical spine disability is denied.

Special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


